Citation Nr: 1536934	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  11-11 639			)	DATE
						)
						)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a gastrointestinal disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to March 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  During the pendency of this appeal, the Veteran's claims file was transferred to the RO in Anchorage, Alaska.

In December 2013 and December 2014, the Board remanded the appeal for further development, and it now returns to the Board for appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Regrettably, the Board's review of the file indicates that another remand is necessary.  Despite multiple efforts, an adequate opinion has not been obtained with regard to a relationship between current gastrointestinal disability and service.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  

The Veteran contends that he has a current gastrointestinal disorder that began during active service while stationed in Greenland in 1973 and that his symptoms have continued to the present.  Service treatment records reflect treatment for gastrointestinal complaints, and current post-service treatment evidence shows diagnosis of gastrointestinal disability.  

A March 2011 VA examiner diagnosed mild gastritis and esophageal dysmotility, with GERD not being found on clinical examination. The examiner opined that the Veteran's gastritis, not GERD, was "less likely as not" caused by or a result of military service.  The rationale for the opinion was that there was only one episode of abdominal pain in service and no indication of swallowing difficulty at that time. It was further noted that the Veteran's mild gastritis was "as likely as not" from smoking. The examiner commented that a September 2009 VA barium swallow report noted that the Veteran had had dysphagia for two years, starting around 2007.

In a January 2014 VA addendum medical opinion, after reviewing the record, the March 2011 examiner opined that gastritis and esophageal dysmotility, were "less likely than not", incurred in or caused by an in-service injury, event, or illness. The examiner then repeated the same rationale from the March 2011 VA examination report.

In an additional July 2014 VA medical opinion, after reviewing the record, an examiner opined that the claimed condition, esophageal dysmotility, was "less likely than not" incurred in or caused by in-service injury, event, or illness.  In the rationale, the examiner highlighted that the Veteran was treated for heartburn with an assessment in 1973 of "R/O esophagitis."  The examiner indicated that the term/abbreviation "R/O" is rule out, and does not constitute a definitive diagnosis. The examiner noted that abdominal discomfort was documented only on the single occasion in 1973, which belied chronicity.  The examiner then highlighted that the Veteran had no further problem until about 2007, some 27 years after his retirement from service, when dysmotility of the esophagus was found. In the examiner's opinion, it was "less likely as not" that the single episode of heartburn treated with antacids in 1973 had any bearing on esophageal dysmotility found in 2007.

In a September 2014 VA independent medical opinion, the physician discussed a comprehensive review of the record as well as current medical literature.  The examiner then opined that it was "less likely than not" that the Veteran's claimed gastrointestinal disorders were incurred in or causally related to his time in military service, as the single 1973 heartburn event during service was acute, self-limited, transient, and responded to antacids.  The examiner then opined that the Veteran's mild gastropathy without Helicobacter-like organisms was "at as least as likely as not" associated with his normal and natural aging process, as expected changes in gastric motility occur with the benign nature of gastric digestion in an aging population and his acquired hiatal hernia.  In the rationale, the examiner referenced current medical literature that clearly noted that the normal and natural aging process was associated with an increased prevalence of heartburn in 25 percent of the adults living in the Western population.  After discussing the anatomical architecture of the stomach and esophagus, the examiner concluded that it was "as least as likely as not" that GERD and/or hiatal hernia were part of the Veteran's aging process and not associated with his time in military service.  Furthermore, the examiner determined that it was "less likely than not" that the Veteran's current diagnoses of esophageal motility, mild gastropathy, and/or GERD/hiatal hernia were aggravated by service due to the 27 year gap following separation and the medically-based gastrointestinal disorders in 2007.  It was noted that aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestation of the disability prior to, during, and subsequent to service. 

In the December 2014 remand, the Board found the March 2011 VA examination report and January 2014, July 2014, and September 2014 VA medical opinions to be inadequate. 38 C.F.R. § 3.159(c)(4) (2014); Barr, 21 Vet. App. at 311.  The Board reached this conclusion because each examiner failed to discuss the Veteran's primary assertion, that he has experienced and self-treated gastrointestinal symptomatology, such as reflux and dysphagia, since he was first treated for abdominal pain complaints during active service in 1973.  In addition, the July 2014 and September 2014 VA examiners each relied on an inaccurate factual premise, that there was a 27 year gap between service separation and post-service treatment for gastrointestinal disorders in 2007, when evidence of record clearly showed the Veteran was treated for gastrointestinal disorders in 1990. 

As a result, the December 2014 remand ordered as follows:

The RO must obtain a VA medical opinion from an appropriate physician, preferably with a specialty in gastroenterology, to clarify the etiology of the Veteran's claimed gastrointestinal disorder.  All pertinent electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.

After a review of the evidence of record, to include the Veteran's lay statements, the examiner must provide an opinion as to whether any of the Veteran's current gastrointestinal disorders was incurred in service, was related to his documented treatment for abdominal pain in 1973 during service, or was related to his continued complaints of gastrointestinal symptoms since 1973. In so doing, the examiner must specifically comment upon post-service treatment for GERD and hiatal hernia in 1990, as well as the Veteran's competent and consistent lay assertions that he experienced and self-treated gastrointestinal symptomatology, like reflux and dysphagia, with antacids and raised sleeping surfaces, since he was first treated for abdominal pain complaints during active service in 1973.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

Another examination of the Veteran must only be performed if deemed necessary by the person providing the opinion.

Two opinions were then obtained in response to this request.  A February 2015 VA opinion by Dr. DJL indicated review of his prior opinion in January 2014 and the July 2014 opinion by JBH.  He then stated that the two opinions were saying the same thing, that the esophageal dysmotility had its onset around 2007, 27 years after separation from service.  He further stated that the mild non-specific gastritis that the Veteran also noted in 2009 had an onset around 2007 and was unrelated to military service 27 years earlier.  Dr. DJL concluded that while smoking is a factor in gastritis disorder, he was unable to provide the etiology of the dysmotility and the gastritis without resorting to mere speculation.  He noted that smoking is not a factor in esophageal dysmotility. 

In June 2015, an opinion was provided by a specialist in Preventive/Public Health and Environmental Medicine, Dr. RB.  It was noted that a gastroenterologist was not available due to limited resources in Alaska.  Upon review of the record, Dr. RB opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The basis for this opinion was that the Veteran's in-service symptoms were acute and transitory, followed by prolonged period of silence which lasted several decades, regarding the presence of any chronic, disabling, or debilitating gastrointestinal or esophageal condition. Dr. RB commented that other than some general non-specific gastrointestinal symptoms and a statement of r/o esophagitis in service, service treatment records are without evidence of swallowing or chronic esophageal difficulties in service.  Dr. RB observed that esophageal testing only occurred after separation.  Dr. RB noted current diagnoses of recurrent gastritis and esophageal dysmotility with an onset of around 2007, many years after discharge from military service.  However, neither Dr. DJL nor Dr. RB mentions the Veteran's contentions that he has self-treated his gastrointestinal symptoms since service, which was one of the deficiencies in all prior VA opinions and a basis for the request for another opinion.  Further, neither opinion discusses the Veteran's 1990 treatment for hiatal hernia.

Consequently, the Board determines that the opinions obtained by the AOJ do not comply with the Board's December 2014 remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the appeal must be remanded so that an adequate opinion may be obtained as to the etiology of the Veteran's gastrointestinal disability.

Accordingly, the case is REMANDED for the following action:

1. The RO must obtain a VA medical opinion from an appropriate physician, preferably with a specialty in gastroenterology, to clarify the etiology of the Veteran's claimed gastrointestinal disorder. All pertinent electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.

After a review of the evidence of record, to include the Veteran's lay statements, the examiner must provide an opinion as to whether any of the Veteran's current gastrointestinal disorders was incurred in service, was related to his documented treatment for abdominal pain in 1973 during service, or was related to his continued complaints of gastrointestinal symptoms since 1973. In so doing, the examiner must specifically comment upon post-service treatment for GERD and hiatal hernia in 1990, as well as the Veteran's competent and consistent lay assertions that he experienced and self-treated gastrointestinal symptomatology, like reflux and dysphagia, with antacids and raised sleeping surfaces, since he was first treated for abdominal pain complaints during active service in 1973.

 If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  Another examination of the Veteran must only be performed if deemed necessary by the person providing the opinion.
 
2. The RO must notify the Veteran that it is his responsibility to report for an examination if scheduled, and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's record that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's record demonstrating any notice that was sent was returned as undeliverable.
 
3. After the development requested has been completed, the RO must review any medical opinion and/or examination report to ensure that they are in complete compliance with the directives of this Remand. If any report is deficient in any manner, the RO must implement corrective procedures at once. 

4. After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the July 2015 supplemental statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
 
5. This appeal has been advanced on the Board's docket. 38 C.F.R. § 20.900(c) (2014).  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
MICHAEL MARTIN	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



